909 F.2d 1483
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Emmanuel MITCHELL, Plaintiff-Appellant,v.Herman C. DAVIS, Charlie Jones, John Myers, Officer, C.T.Craddock, Cpl., Estell R. Tucker, David N. Luther,Stephen Cantill, Coker, Lt., John Doe,George Little, Defendants-Appellees.
No. 89-6214.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1990.

Before KENNEDY, BOGGS and SUHRHEINRICH, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Emmanuel Mitchell, a pro se Tennessee prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.


3
Seeking damages and declaratory relief, Mitchell alleged that on May 30, 1988, he was charged with a bogus disciplinary infraction, and that his due process rights were violated during the disciplinary hearing and subsequent appeals.


4
After a review of the record, the district court sua sponte dismissed the suit as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Mitchell has filed a timely appeal, challenging the dismissal of his suit.  He also asserts that the district court should have permitted him to amend his complaint.


5
Upon review, we affirm the district court's judgment for the reasons stated in the district court's opinion and order of August 28, 1989.  Mitchell's suit is frivolous because it lacks an arguable basis in law.   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  He was also not wrongfully denied any right to amend his complaint.   See Head v. Jellico Housing Auth., 870 F.2d 1117, 1123-24 (6th Cir.1989).


6
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.